Citation Nr: 1514862	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-18 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus for accrued and substitution benefits purposes.

2.  Entitlement to service connection for an eye disability manifested by vision loss, claimed as secondary to diabetes mellitus, for accrued and substitution benefits purposes.

3.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities for accrued and substitution benefits purposes.


REPRESENTATION

Appellant represented by:	Zollie C. Steakley, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970, including service in Vietnam.  The Veteran died in April 2012.  The Veteran's spouse requested that she be substituted for her deceased husband for purposes of the claims pending before VA.  Her request was granted.  The Veteran's surviving spouse has been substituted for the Veteran, and is the appellant for purposes of accrued and substitution benefits. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued to the appellant by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  The December 2012 rating decision addressed claims initially adjudicated in October 2009.  

In December 2012, after the appellant was substituted for the Veteran for purposes of accrued and substitution claims, the evaluation of the Veteran's diabetic nephropathy (kidney disability) was increased to 60 percent and a separate evaluation of 10 percent was assigned for peripheral neuropathy of each lower extremity.  The appellant has not disagreed with any aspect of these awards, and no issue regarding nephropathy or neuropathy remains before the Board on appeal, since the period allowed for timely disagreement with those ratings has expired.

In July 2010, the Veteran submitted a claim for TDIU.  The Veteran was notified of the denial of this claim in October 2011.  However, the Veteran disagreed, and no final decision was issued before the Veteran died.  Since a claim for an increased rating remained pending at the time of the Veteran's death, the denial of the claim for TDIU had not become final at the time of the Veteran's death.  Therefore, the issues on appeal are more accurately stated as listed on the title page of this decision.  

The claim for service connection for vision loss as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below, for accrued and substitution benefits purposes, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The April 2012 VA opinion establishes that the Veteran's diabetes mellitus required regulation of activities in addition to the daily use of insulin and a restricted diet.  

2.  The Veteran's service-connected disabilities were of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience qualified him.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for diabetes mellitus, type II, but no higher rating, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.119, Diagnostic Code 7913 (2014).

2.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the appellant, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In deciding this appeal, the Board has considered whether separate ratings for different periods of time are warranted, based on the facts found, a practice of assigning ratings referred to as "staged" ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's service-connected Type II diabetes mellitus is currently rated 20 percent disabling under the criteria contained in 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  A 20 percent evaluation contemplates diabetes mellitus requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A rating of 40 percent requires insulin, restricted diet, and regulation of activities.  The next higher rating, a 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A 100 percent evaluation is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Facts and analysis

At VA examination conducted in June 2009, the examiner noted that the Veteran was restricted in his ability to perform strenuous activities.  In particular, the examiner stated that the Veteran "cannot do much, if anything, if out in the heat or sunny daytime."  The examiner who conducted an April 2012 VA examination answered the question, "Does the Veteran require regulation of activities as part of medical management of diabetes mellitus," by stating, "yes."  The examiner elaborated that the Veteran had heat intolerance, and had occasional episodes of low blood sugar is he performed activities such as using a riding mower during the daytime.

Two VA examinations have resulted in opinions that the medical management of the Veteran's diabetes required restriction of his activities, such that he was unable to perform outdoor activities if it was hot or sunny.  The Veteran was prone to low blood sugar in such situations, the medical evidence reflects.

The Board finds that the reported restriction of activities, although loosely defined as requiring restriction of activities performed in hot temperatures, and not requiring restriction of activities under all circumstances, meets the criterion for regulation of activities.  As such, the criteria for a 40 percent evaluation for diabetes mellitus were met, for purposes of accrued and substitution benefits.  

The Board has considered whether the Veteran met the criteria for an evaluation in excess of 40 percent.  The current claim for an increased rating for Type II diabetes mellitus was filed in March 2009.  The December 2012 rating decision issued to the appellant shows that a separate, compensable, 60 percent evaluation was awarded to the Veteran for diabetic nephropathy (kidney disease) associated with diabetes mellitus as of December 2008.  The Veteran did not meet the criteria for a 60 percent rating for diabetes mellitus, since a separate compensable evaluation was in effect for kidney disease as a complication of diabetes.  The rating criteria for ratings in excess of 40 percent require that the Veteran have complications of diabetes which would not be separately compensable.  As a compensable, 60 percent rating was assigned for kidney disease associated with diabetes mellitus, the criteria for a rating in excess of 40 percent were not met at any time after the March 2009 claim for an increased rating for diabetes mellitus.  

Extraschedular rating

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the Board must next consider whether the criteria for referral for an extraschedular evaluation are met.  In an exceptional case, where the schedular criteria are found to be inadequate to compensate industrial impairment, the RO or the Board may refer the claim for assignment of an extraschedular evaluation.  38 C.F.R. § 3.321(b).  The governing criteria for such an award is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked inference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b). 

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  In this case, the Veteran did not manifest any symptom of disability due to diabetes mellitus that was not encompassed in the 40 percent evaluation for diabetes mellitus.  Moreover, the Veteran was separately rated for nephropathy associated with diabetes mellitus, peripheral neuropathy associated with diabetes mellitus, and coronary artery disease associated with diabetes mellitus, and hypertension associated with diabetes mellitus.  The Veteran did not manifest any disability symptom that was not addressed by one of the several compensable evaluations assigned for the Veteran's service-connected disabilities.  In particular, prior to his death, the Veteran submitted a claim for service connection for loss of balance.  That symptom cannot be considered as a factual basis for increasing the rating for diabetes in excess of 40 percent, because that symptom is addressed within the ratings assigned for disability due to peripheral neuropathy in each of the Veteran's lower extremities.  

A VCAA notice letter was dispatched to the Veteran in April 2009, and the Veteran was thereafter afforded two VA examinations.  The appellant was advised of the criteria for substantiating claims for accrued benefits in a September 2012 letter.  The burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Neither the appellant nor her representative has identified any notice deficiency with respect to a claim addressed in this decision.  The Veteran was afforded two VA examinations during his lifetime with respect to the severity of disability due to diabetes mellitus.  The second examination was afforded in April 2012, less than two months prior to the Veteran's death.  The appellant has not raised any claim that the severity of the Veteran's diabetes increased after the April 2012 VA examination, nor does the medical evidence raise such suggestion, as the Veteran's death certificate soon after the April 2012 VA examination shows that his death was due to respiratory failure, not diabetes mellitus.

As discussed below, it is also the Board's determination that the Veteran's service-connected disabilities precluded him from employment, which is a further acknowledgement that the combined effect of the Veteran's multiple service-connected disabilities was considered.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

There is no reasonable doubt which would allow the Board to determine that the Veteran met the criteria for a 60 percent evaluation.  Accordingly, the appeal for a 40 percent evaluation for diabetes mellitus, but no higher rating, for accrued benefits purposes, may be granted.  The agency of original jurisdiction will assign the effective date for this benefit when it effectuates this decision.

2.  Claim for TDIU

In November 2009, the Veteran continued to work full-time as a prison guard, and stated he planned to retire in four years.  The Veteran was under treatment for PTSD, and treating providers opined that the Veteran's PTSD symptoms were exacerbated by the Veteran's employment.  In December 2008, the Veteran's coronary artery disease required placement of a stent in 2008.  The Veteran "retired" shortly after he was discharged from a VA hospitalization in January 2009 for unstable angina.  

Currently, for purposes of accrued and substitution benefits, the Veteran's service-connected disabilities are listed as: PTSD, evaluated as 50 percent disabling prior to July 6, 2010, and 70 percent disabling from that date; diabetic nephropathy, evaluated as 60 percent disabling from December 2008; coronary artery disease associated with diabetes mellitus, evaluated as 30 percent disabling from March 23, 2009; diabetes mellitus, evaluated as 40 percent disabling; peripheral neuropathy, left lower extremity and right lower extremity, each evaluated as 10 percent disabling from December 2011; hypertension associated with diabetes, evaluated as noncompensable.  

This evidence reflects, in essence, that the Veteran "retired" soon after initial December 2008 hospitalizations for service-connected coronary artery disease.  He was never medically able to seek employment again after his unplanned retirement due to service-connected disabilities.  When the Veteran submitted his claim for TDIU in 2010, his service-connected disabilities were evaluated as 70 percent disabling.  For accrued and substitution benefits purposes, the combined rating assigned for service-connected disabilities increased to 90 percent during the pendency of the claim for TDIU.  Thus, the Veteran met schedular criteria for consideration of TDIU at all times during the pendency of the appeal.

A Veteran may be awarded TDIU benefits if the evidence of record shows that he is unable to obtain or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

In this case, the Veteran's post-service employment experience was limited primarily to two jobs, work in the oil fields and as a correctional office.  He worked as a correctional officer for more than 10 years immediately prior to his retirement.  He left that job due to poor health following the discovery of service-connected kidney and heart disease and concern that exacerbation of PTSD symptoms might cause disruptions on the job.  The medical evidence, including VA examinations conducted in 2009 and 2012, establishes that the Veteran was medically unable to retain or obtain employment requiring more effort than sedentary work or requiring constant interactions with others.  As those limitations were the result of service-connected disabilities, the Board finds that the Veteran was unable to obtain or retain a substantially gainful occupation due to his service-connected disabilities.  Therefore, he met the criteria for an award of TDIU for accrued and substitution benefits purposes.

VA has a duty to provide notification to a claimant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A.  As the Board's decision regarding entitlement to TDIU, for purposes of accrued and substitution benefits, is favorable to the appellant, no additional notice or development is required as to this claim.  The Board acknowledges that the AOJ has not notified the appellant that this issue remained on appeal, for accrued benefits purposes.  There is no prejudice to the appellant from the grant of this benefit at this time.


ORDER

The appeal for accrued and substitution benefits purposes for a higher evaluation, from 20 percent to 40 percent, but no higher, for service-connected diabetes mellitus, subject to the law and regulations governing the payment of monetary benefits. 

The appeal for accrued and substitution benefits purposes for an award of TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran, during his lifetime, sought service connection for "vision loss."  The claim was denied on the basis that no diagnosis of diabetic retinopathy was assigned.  However, several eye disorders other than diabetic retinopathy were diagnosed.  The VA examiner who conducted a 2009 ophthalmology examination noted that the Veteran's diabetes did not cause the Veteran's glaucoma, but did not address whether service-connected diabetes aggravated that disorder or caused or aggravated any other eye disorder, such as cataracts, which were also present.  Further development of the medical evidence is required.  

Accordingly, the case is REMANDED for the following action:
 
1.  Associate any VA clinical record regarding treatment of the Veteran's eyes during the pendency of this appeal with the claims files, to the extent that such records do not duplicate records already associated with the claims files.

2.  The AOJ should identify the beginning date of the period relevant to this appeal for the reviewer who is asked to provide the review addressed in paragraph #3, and to identify the disabilities for which service connection was in effect during the period on appeal.

3.  The entire claims files (physical and electronic) should be made available to a qualified reviewer.  The reviewer should list all disorders of the eyes present during the pendency of the appeal.  The reviewer should address the following questions:  

(i)  Is it at least as likely as not (50 percent or greater) that the Veteran had an eye disorder during the period identified as the appeal period for purposes of this appeal which was caused by or resulted from any service-connected disability?  

(ii)  Is it at least as likely as not (50 percent or greater likelihood) that a disability for which service connection was in effect during the relevant period was aggravated by any of the Veteran's service-connected disabilities?  

The reviewer should explain why the responses to the questions are consistent with the factual and medical history.  If the reviewer is unable to provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

4.  After completing all of the foregoing, readjudicate the appeal.  If the appeal remains denied, provide the appellant with a supplemental statement of the case (SSOC) and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


